DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 04/18/2022 has been entered. Claims 1-2,4-11,13-14,16-20,33,41 and 43 remain pending in the application.

Allowable Subject Matter
Claims 1-2,4-11,13-14,16-20,33,41 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 13, and 33, in view of the amendments and remarks filed 04/18/2022, the recited limitations, particularly “creating a second identifier of the target quality-of-service flow according to the first identifier of the target quality-of-service flow; wherein, a length of the second identifier of the target quality-of-service flow is less than or equal to a length of the first identifier of the target quality-of-service flow; wherein, the first identifier of the target quality-of-service flow is an identifier allocated by a core network for the target quality-of-service flow; the second identifier of the target quality-of-service flow is an offset of an index of a quality-of-service flow mapped to a same Data Radio Bearer (DRB) within the DRB,” in conjunction with the previously recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 13, and 33 are allowed. Claims 2, 4-11, 14, 16-20, 41, and 43 are allowable for the same reasons by virtue of their dependency on Claims 1, 13, and 33, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641